ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Network Documentation & Implementation,       ) ASBCA No. 61804
 Inc.                                         )
                                              )
Under Contract No. 000000-00-0-0000           )

APPEARANCE FOR THE APPELLANT:                    Andrew Gillman, Esq.
                                                  Whitcomb, Selinksy, PC
                                                  Denver, Colorado

APPEARANCES FOR THE GOVERNMENT:                  William E. Brazis, Jr., Esq.
                                                  DISA General Counsel
                                                 Maj Ryan P. Payne, USAF
                                                 Andriani Buck, Esq.
                                                  Trial Attorneys
                                                  Defense Information Systems Agency
                                                  Ft. Meade, MD

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 20, 2022



                                           ELIZABETH WITWER
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61804, Appeal of Network
Documentation & Implementation, Inc., rendered in conformance with the Board’s
Charter.

      Dated: April 20, 2022


                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals




                                        2